BRYAN SCHRODER
United States Attorney

MARIE C. SCHEPERLE
SETH M. BEAUSANG
Assistant U.S. Attorneys
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-2344
Email: Marie.Scheperle@usdoj.gov
Email: Seth.Beausang@usdoj.gov

Attorneys for Defendants


              IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF ALASKA

ANDREA LAURIA,                     )
                                   )
                  Plaintiff,       )
                                   )
       vs.                         )
                                   )
UNITED STATES                      )
DEPARTMENT OF HOMELAND             )
SECURITY and CHRIS                 )
HEITSTUMAN,                        )
                                   ) Case No. 3:20-cv-00210-SLG
                  Defendants.      )
                                   )

              DEFENDANTS’ MOTION TO DISMISS
         FOR LACK OF SUBJECT MATTER JURISDICTION




       Case 3:20-cv-00210-SLG Document 5 Filed 10/15/20 Page 1 of 6
      This complaint is purportedly brought under the Federal Tort Claims

Act. Named as defendants are the United States Department of Homeland

Security (“DHS”), and a former DHS law enforcement officer in his official

capacity, Chris Heitstuman. 1 The first five counts allege intentional torts

against Heitstuman and that DHS is vicariously liable for these intentional

torts as Heitstuman’s employer. The sixth count alleges that DHS negligently

failed to supervise Heitstuman. The seventh and last count alleges negligent

infliction of emotional distress against DHS.

      Only the United States can be sued under the FTCA. Federal agencies

and employees are not proper defendants. The Court should therefore dismiss

Plaintiff’s complaint against DHS and Heitstuman in his official capacity.

                            Statement of Facts 2

      In 2017, Plaintiff Andrea Lauria was working as Head of Security for the

Anchorage Museum. Dkt. 1 ¶ 7. On the morning of September 12, 2017,

Plaintiff contacted law enforcement and reported an intoxicated woman

causing a disturbance outside the museum. Dkt. 1 ¶ 8. Plaintiff waited outside



1Plaintiff’s complaint appears to name Heitstuman only in his official capacity.
This motion is brought only on behalf of Defendants DHS and Heitstuman in
his official capacity.
2 Facts in Plaintiff’s complaint are assumed true only for purposes of this

motion.
Lauria v. United States Dep’t of Homeland Security, et al.
Case No. 3:20-cv-00210-SLG          2


        Case 3:20-cv-00210-SLG Document 5 Filed 10/15/20 Page 2 of 6
for Anchorage police to arrive. Id. A law enforcement vehicle drove by and

stopped. Id. The person inside was not an Anchorage Police Department officer,

but instead Homeland Security Officer Chris Heitstuman. Id.

      Heitstuman was in uniform and approached Plaintiff and gave the

impression that he was responding to the scene. Dkt. 1 ¶ 9. Anchorage police

officers subsequently arrived and arrested the woman who caused the

disturbance. Id.

      Heitstuman requested video footage of the incident from Plaintiff and

the director of the museum purportedly as part of his investigation of the

incident involving the intoxicated woman. Dkt. 1 ¶ 10. Plaintiff explained that

it would take a while to download, and Heitstuman said she should contact

him later that day when it was ready. Id.

      Later that day, Heitstuman returned to the museum ostensibly to collect

the footage. Dkt. 1 ¶ 11. At the museum, he told Plaintiff he wanted to watch

the footage there. Id. Plaintiff explained they did not have equipment to watch

it in the control booth. Id. Heitstuman and Plaintiff then went to Plaintiff’s

office to watch the footage on her computer. Id.

      According to Plaintiff, Heitstuman sexually assaulted her in her office.

Dkt. 1 ¶ 12. Heitstuman then sexually harassed Plaintiff over the following

days. Dkt. 1 ¶ 13. On September 19, Heitstuman returned to Plaintiff’s office
Lauria v. United States Dep’t of Homeland Security, et al.
Case No. 3:20-cv-00210-SLG          3


        Case 3:20-cv-00210-SLG Document 5 Filed 10/15/20 Page 3 of 6
and raped her. Dkt. 1 ¶ 14. He continued to harass her through October 2017.

Dkt. 1 ¶ 15. Ultimately, Plaintiff contacted the police and obtained a protective

order in state court against Heitstuman. Id.

      Plaintiff alleges, “[u]pon information and belief, the discovery process

will show that the Department of Homeland Security had received prior

complaints that Mr. Heitstuman acted in a sexually inappropriate manner

toward members of the public,” yet failed to “address these complaints and

discipline and/or terminate Mr. Heitstuman.” Dkt. 1 ¶ 17.

      Plaintiff further alleges that, as a direct and proximate result of

“Heitstuman’s intentional acts and the culpable conduct of Defendant

[Plaintiff] has suffered physical injury, pain, and ongoing extreme emotional

distress.” Dkt. 1 ¶ 16.

                                  Argument

I.    Standard of review.

      Plaintiff bears the burden of persuading the Court that it has subject

matter jurisdiction under the FTCA’s general waiver of immunity. See Prescott

v. United States, 973 F.2d 696, 701 (9th Cir. 1992).




Lauria v. United States Dep’t of Homeland Security, et al.
Case No. 3:20-cv-00210-SLG          4


        Case 3:20-cv-00210-SLG Document 5 Filed 10/15/20 Page 4 of 6
II.   The Court does not have jurisdiction over Plaintiff’s claims
      against DHS and Heitstuman in his official capacity.

      The United States is the only proper defendant in an FTCA action. 28

U.S.C. § 2679; Lance v. United States, 70 F.3d 1093, 1095 (9th Cir. 1995); see

also Kennedy v. U.S. Postal Serv., 145 F.3d 1077, 1078 (9th Cir. 1998) (per

curiam) (affirming dismissal of FTCA action against federal agency and federal

employee sued in his official capacity). Plaintiff’s claims against DHS and

Heitstuman in his official capacity should be dismissed.

                                 Conclusion

      For all of these reasons, the Court should dismiss Plaintiff’s complaint

against DHS and Heitstuman in his official capacity.



      RESPECTFULLY SUBMITTED on October 15, 2020, at Anchorage,

Alaska.

                                          BRYAN SCHRODER
                                          United States Attorney

                                          s/ Seth M. Beausang
                                          Assistant U.S. Attorney
                                          United States of America

                                          s/ Marie C. Scheperle
                                          Assistant U.S. Attorney
                                          United States of America



Lauria v. United States Dep’t of Homeland Security, et al.
Case No. 3:20-cv-00210-SLG          5


          Case 3:20-cv-00210-SLG Document 5 Filed 10/15/20 Page 5 of 6
CERTIFICATE OF SERVICE

I hereby certify that on October 15, 2020,
a copy of the foregoing was served electronically
on:

Mera Matthews
John Cashion

s/ Seth M. Beausang




Lauria v. United States Dep’t of Homeland Security, et al.
Case No. 3:20-cv-00210-SLG          6


        Case 3:20-cv-00210-SLG Document 5 Filed 10/15/20 Page 6 of 6
